               Case 3:20-cv-04636-WHA Document 102 Filed 11/05/20 Page 1 of 2




 1   MONEEN NASMITH (NY Bar # 4427704)                          THOMAS S. WALDO (AK Bar # 9007047)
     [Admitted Pro Hac Vice]                                    [Admitted Pro Hac Vice]
 2   Earthjustice                                               OLIVIA GLASSCOCK (AK Bar # 1809072)
     48 Wall Street, 15th Floor                                 [Admitted Pro Hac Vice]
 3   New York, NY 10005                                         Earthjustice
     (212) 845-7384                                             325 4th Street
 4   mnasmith@earthjustice.org                                  Juneau, AK 99801
                                                                (907) 500-7123 / (907) 500-7134
 5   KRISTEN L. BOYLES (CA Bar # 158450)                        twaldo@earthjustice.org
     Earthjustice                                               oglasscock@earthjustice.org
 6   810 Third Avenue, Suite 610
     Seattle, WA 98104                                          Attorneys for Plaintiffs
 7   (206) 343-7340
     kboyles@earthjustice.org                                   NATHAN MATTHEWS (CA Bar # 264248)
 8                                                              Sierra Club
     GUSSIE LORD (DC Bar # 1009826)                             2101 Webster Street, Suite 1300
 9   [Admitted Pro Hac Vice]                                    Oakland, CA 94612
     Earthjustice                                               (415) 977-5695
10   633 17th Street, Suite 1600                                nathan.matthews@sierraclub.org
     Denver, CO 80202
11                                                              Local Counsel and Attorney for Sierra Club
     (720) 402-3764
12   glord@earthjustice.org

13
14
                                      UNITED STATES DISTRICT COURT
15
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17
     In re:                                                     Case No. 3:20-cv-04636-WHA
18                                                              Case No. 3:20-cv-04869-WHA
     CLEAN WATER ACT RULEMAKING                                 Case No. 3:20-cv-06137-WHA
19
                                                                (Consolidated)
20
     This document relates to:                                  RESPONSE TO EPA’S BRIEF
21                                                              CHALLENGING ORDER REQUIRING A
     ALL ACTIONS                                                PRIVILEGE LOG
22
23
24
25
26            Plaintiffs Suquamish Tribe, Pyramid Lake Paiute Tribe, Orutsararmiut Native Council,
27   Columbia Riverkeeper, and Sierra Club join the arguments presented by Plaintiff States in Response
28   to EPA’s Objection to a Privilege Log.


                                                            1
                   Pls.’ Resp. to EPA’s Br. re: Privilege Log (3:20-cv-04636-WHA and consolidated cases)
           Case 3:20-cv-04636-WHA Document 102 Filed 11/05/20 Page 2 of 2




 1   DATED: November 5, 2020                       Respectfully submitted,
 2
 3                                                 /s/ Moneen Nasmith
                                                   MONEEN NASMITH (NY Bar # 4427704)
 4                                                 [Admitted Pro Hac Vice]
                                                   Earthjustice
 5                                                 48 Wall Street, 15th Floor
                                                   New York, NY 10005
 6                                                 (212) 845-7384
                                                   mnasmith@earthjustice.org
 7
                                                   KRISTEN L. BOYLES (CA Bar #158450)
 8                                                 Earthjustice
                                                   810 Third Avenue, Suite 610
 9                                                 Seattle, WA 98104
                                                   (206) 343-7340
10                                                 kboyles@earthjustice.org

11                                                 GUSSIE LORD (DC Bar # 1009826)
                                                   [Admitted Pro Hac Vice]
12                                                 Earthjustice
                                                   633 17th Street, Suite 1600
13                                                 Denver, CO 80202
                                                   (720) 402-3764
14                                                 glord@earthjustice.org

15                                                 THOMAS S. WALDO (AK Bar # 9007047)
                                                   [Admitted Pro Hac Vice]
16
                                                   OLIVIA GLASSCOCK (AK Bar # 1809072)
17                                                 [Admitted Pro Hac Vice]
                                                   Earthjustice
18                                                 325 4th Street
                                                   Juneau, AK 99801
19                                                 (907) 500-7123 / (907) 500-7134
                                                   twaldo@earthjustice.org
20                                                 oglasscock@earthjustice.org

21                                                 Attorneys for Plaintiffs

22                                                 NATHAN MATTHEWS (CA Bar #264248)
                                                   Sierra Club
23                                                 2101 Webster Street, Suite 1300
                                                   Oakland, CA 94612
24                                                 (415) 977-5695
                                                   nathan.matthews@sierraclub.org
25
                                                   Local Counsel and Attorney for Sierra Club
26
27
28


                                                        2
               Pls.’ Resp. to EPA’s Br. re: Privilege Log (3:20-cv-04636-WHA and consolidated cases)
